DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has beentimely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/16/2020 has been entered. 

Notice to Applicant
This action is in reply to the  filed on 9/16/2020.  
Claims 31-45 have been cancelled.
Claims 31-45 are new.
Claim 31-45  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.
With the cancellation of claims 16-30, applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection. Krughof et al. 521 and Dean et al. do not teach “interacting directly with payer's websites in order to retrieve additional eligibility information; mapping the model of any payer website, navigating through the website pages, data capture, clicks hyperlinks, fills out forms thereby capturing any missing eligibility information that could not be retrieved through a clearinghouse service,” etc.




Specification
New Matter
The amendment filed 9/16/2020 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
	The newly added recitation of “computing a plurality of instantaneous calculations” and “determination of future events and changes to future events by multiple instantaneous calculations” in claims 31, 34, and 37 appears to constitute new matter.  In particular, Applicant does not point to, nor was the Examiner able to find, any support for “computing a plurality of instantaneous calculations” and “determination of future events and changes to future events by multiple instantaneous calculations” within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims.
	Applicant is required to cancel the new matter in the reply to this Office action.

Claim Objections
New Matter
The amendment filed 9/16/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “computing a plurality of instantaneous calculations” and “determination of future events and changes to future events by multiple instantaneous calculations.” Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

New Matter 
Claims 31, 34, and 37 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter “computing a plurality of instantaneous calculations” and “determination of future events and changes to future events by multiple instantaneous calculations” is not properly described in the application as filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 31-45 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 31, 34 and 37 is/are directed to the abstract idea of “implementing  dynamic balance adjustment to reconcile accounting systems with an automated payment plan management accounting system,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001], [0007]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 31-45 recite an abstract idea.
The claim(s) recite(s), in part, a method/apparatus for performing the steps of “receiving patient demographics, retrieving eligibility information, mapping models, navigating website pages, capturing missing eligibility information, generating estimations, performing price shopping estimations, reading messages, extracting information, locating corresponding patient records, computing patient payment estimates, computing calculations,” etc., that is “implementing  dynamic balance adjustment to reconcile accounting systems with an automated payment plan management accounting system,” etc. which is a method of fundamental economic principles or practices (hedging, insurance, mitigating risk)/commercial or legal interactions (contracts, legal obligations, certain method of organizing human interactions. Accordingly, claims 31-45 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. computers, processors, wireless networks (Applicant’s Specification [0038]), etc.) to perform steps of “receiving patient demographics, retrieving eligibility information, mapping models, navigating website pages, capturing missing eligibility information, generating estimations, performing price shopping estimations, reading messages, extracting information, locating corresponding patient records, computing patient payment estimates, computing calculations,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. computers, processors, wireless networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. computers, processors, wireless networks, etc.). At paragraph(s) [0038], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “computer, processors, wireless networks,” etc. to perform the functions of “receiving patient demographics, retrieving eligibility information, mapping models, 
Dependent claim(s) 32-33, 35-36 and 38-45 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Although the dependent claims 32-33, 35-36 and 38-45 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 31, 34 and 37.

Response to Arguments
Applicant’s arguments filed 9/16/2020 with respect to claims 31-45 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 9/16/2020.
Applicant’s arguments filed on 9/16/2020 with respect to claims 31-45 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Krughof et al. and Dean et al. do not render obvious the present invention because Krughof et al. and Dean et al. do not disclose “interacting directly with 
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of Krughof et al. and Dean et al. to the new limitations have been found persuasive. Krughof et al. and Dean et al. do not teach “interacting directly with payer's websites in order to retrieve additional eligibility information; mapping the model of any payer website, navigating through the website pages, data capture, clicks hyperlinks, fills out forms thereby capturing any missing eligibility information that could not be retrieved through a clearinghouse service.” Applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Green et al. (US 2011/0246335) disclose an integrated medical software system with patient pre-approvals.
Oliver et al. (US 2019/0088356) disclose a system and method for payment exchange based on an enhanced patient care plan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626